COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


ROY EDWARD SMITH

v.   Record No. 2164-95-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
KOCH RAVEN/KOCH INDUSTRIES, INC.                    MARCH 12, 1996
AND
RELIANCE NATIONAL INDEMNITY COMPANY


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Gerald F. Sharp; Browning, Lamie & Sharp, on brief),
             for appellant.

             (Michael F. Blair; Penn, Stuart, Eskridge & Jones, on
             brief), for appellees.



     Roy Edward Smith ("claimant") contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that his back pain and disability beginning in August 1994 were

causally related to his compensable December 3, 1993 injury by

accident.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
sustained his burden of proving causation, the commission's

findings are binding and conclusive upon us.   Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission found that claimant's evidence did not meet

the requisite burden of proof on the ground that the opinions of

Dr. J.P. Sutherland, Jr., claimant's treating physician, raised

only the possibility that his back complaints and disability

beginning in August 1994 were caused by his compensable December

1993 back injury. In so ruling, the commission found as follows:
          [Claimant testified that he] continued to
          experience low back and left leg symptoms
          after returning to regular employment as an
          equipment operator in December 1993. He
          missed no time from work and received no
          medical treatment for the ensuing eight
          months. The claimant returned to Dr.
          Sutherland on August 11, 1994. His
          complaints, by history, were essentially the
          same as those noted on December 6, 1993. Dr.
          Sutherland first reported on October 12,
          1994, that those complaints "could be related
          to an injury which occurred on
          12/3/93. . . ." He further noted that the
          initial injury had been aggravated by
          activities associated with the claimant's
          work, i.e., lifting, bending, stooping, etc.
           Dr. Sutherland next reported on December 20,
          1994, that "there had to be some type of on-
          going problems associated with degenerative
          disc disease that has been brought from an
          asymptomatic condition to a symptomatic
          condition . . ." by the industrial accident.
           In his deposition, he agreed that there were
          at least three possible causes of the
          claimant's back complaints, only one of which
          included an industrial injury superimposed on
          a preexisting condition.


     These factual findings are consistent with the record and

support the commission's decision.   "To establish by a


                                2
preponderance of the evidence a causal connection between the

incident and the claimed disability, the 'proof must go beyond

conjecture.'"   Ratliff v. Rocco Farm Foods, 16 Va. App. 234, 237,

429 S.E.2d 39, 41 (1993) (quoting Southall v. Eldridge Reams,

Inc., 198 Va. 545, 548, 95 S.E.2d 145, 147 (1956)).   Because Dr.

Sutherland's opinions only raised the possibility that claimant's

back complaints and disability beginning in August 1994 were

caused by his compensable December 3, 1993 injury by accident, we

cannot find as a matter of law that claimant's evidence sustained

his burden of proof.   Accordingly, we affirm the commission's

decision.
                                         Affirmed.




                                 3